Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/21 has been entered.
Amended claims filed 5/28/21 are acknowledged; claims 15-29 are currently pending with claims 27-29 withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "more effectively" in claim 17 is a relative term which renders the claim indefinite.  The term "more effectively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There are numerous ways to define effectiveness, Applicant needs to claim what they are intending to be the scope of the claim.
Similarly, “cost effective” (claim 18), “returning water quality” (claim 18), “effectively” (claim 19), “less penetration” (claim 20), “less pumping and development time” (claim 20), “a desired angle” (claim 22), “more efficiently” (claim 22), “maximizing the surging effect” (claim 24), “maximum cleaning effect” (claim 25), “less impact” (claim 25), “short distance” (claim 25) are all relative terms that are not .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troutt et al. (US 6142232).
CLAIM 15:  Troutt discloses a method for preventive well maintenance using CO2 with pumping equipment (24) remaining in the well.  Troutt discloses maintaining a maximized surging agitation in the well by controlling CO2 phase changes during CO2 injection causing maximized surging agitation in the well bore and surrounding formation (see col. 3, line 59 – col. 4, line 2).  Said maximized surging agitation being obtained by manipulating injection intervals of liquid CO2 and vapor CO2 to provide a distribution of energy throughout an entire well structure including all parts of the producing interval of the well and surrounding formation and the maximized surging agitation being distributed by at least one energy throughout the entire well structure (see col. 3, line 38 – col. 4, line 30).  The one energy includes chemical energy, thermal energy, and mechanical energy (chemical energy from the CO2).
CLAIM 16:  Trout discloses utilizing phase changes of CO2 to distribute chemicals through the entire well structure (see col. 3, line 38 – col. 4, line 30).
CLAIM 17:  Troutt discloses a volume displacement pipe (string 18) placed in the well prior to the injection.  The pipe has a small diameter than the horehole wall (see Fig. 1).
CLAIM 18:  Troutt uses a volume displacement pipe (18) in the well during the injection process to control the loss of CO2.
CLAIM 19:  The CO2 creates a vortex (see Fig. 1, arrows 72).
CLAIM 20:
CLAIM 21:  The volume of CO2 is selected by evaluating the capacity of the aquifer (see col. 4, lines 12-19).
CLAIM 22:  The injection nozzle for CO2 is directed a desired angle to achieve a vortex (72) in the annular space (see Fig. 1).
CLAIM 23:  The CO2 is surged by switching cycles (via valve 42).
CLAIM 24:  The cycles can be increased (col. 3, line 59 – col. 4, line 12 discussing surging).
CLAIM 25:  The volume of CO2 is refined using the features of the treatment zone (col. 4, lines 20-30).
CLAIM 26:  Trout discloses using chemicals that can be effective at cleaning the system (“cleaning chemicals that can be a solution form”).
Response to Arguments
Applicant's arguments filed 5/28/21 have been fully considered but they are not persuasive.
With respect to the 112 rejections, Applicant continues to use terms that are not supported by the Specification.  The terms are relative terms and there is no teaching as to what they are relative to.  Applicant asserts that many of the terms are defined by reference to the previous patents (“The term “more effectively” is an improvement over previous patents allowing the entire well structure to be cleaned during one cleaning application.” Page 9).  However, there is citation to what previous patents Applicant is referring too.  There is no discussion of what is the proper measure of “effective” – time, money, chemicals used, man hours, etc.  One of ordinary skill in the art has been given no guidance as to what these terms measure and thus would not know what is covered by the claim.  The claims often try to claim the result of the method instead of claiming the method steps that deliver the result.
With respect to the prior art rejections, Applicant asserts that Trout fails to teach the pumping equipment remains in the well.  Applicant offers no citation or support for this conclusion.  The pumping equipment (24) is in the well (see Fig. 1).  At no point in the detailed description is the pumping 
Applicant further asserts the VDP of Troutt is not the entire length of the producing interval.  It is unclear as to what limitation in the claims require this.  Thus, the point is moot based on the pending claims.
The chemical path described and shown by arrows 72 indicate a vortex is created.  The chemicals are forced out and create a surging effect to drive the chemicals.  This creates a rotation along the center axis as shown in Fig. 1.  Fig. 1 of Troutt and Fig. 1 of the Specification appear to show the same setup.  If Applicant’s Fig. 1 generates a vortex, so would Fig. 1 of Troutt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679